Citation Nr: 0111907	
Decision Date: 04/25/01    Archive Date: 05/01/01	

DOCKET NO.  99-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1967 to April 1970, and from February 1971 to 
February 1975, with additional active service in the United 
States Army National Guard from November 1990 to August 1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.  

Upon review of this case, it would appear that the veteran 
seeks entitlement to service connection for chronic tinnitus.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.


FINDING OF FACT

The veteran's bilateral defective hearing as likely as not 
had its origin during his period of service with the United 
States Army National Guard.


CONCLUSION OF LAW

Bilateral defective hearing was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.102, 3.385 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records dating from the veteran's first two 
periods of active service, that is, the periods extending 
from May 1967 to April 1970, and from February 1971 to 
February 1975, are negative for history, complaints, or 
abnormal findings indicative of the presence of defective 
hearing.  At the time of the veteran's service separation 
examination in January 1975, his hearing was entirely within 
normal limits, and no pertinent diagnosis was noted.  

At the time of a United States Army National Guard medical 
examination in mid-May 1992, the veteran gave a history of 
hearing loss.  An audiometric evaluation conducted as part of 
that examination revealed pure tone air conduction threshold 
levels in the veteran's right ear for the frequencies 
500 Hertz, 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, 4,000 Hertz 
and 6,000 Hertz of 55 decibels, 60 decibels, 45 decibels, 
45 decibels, 65 decibels, and 80 decibels, respectively.  
Pure tone air conduction threshold levels for those same 
frequencies in the veteran's left ear were 5 decibels, 
10 decibels, 5 decibels, 20 decibels, 50 decibels, and 
65 decibels.  The pertinent diagnosis noted was "hearing 
loss."  

On subsequent United States Army National Guard "enlistment" 
examination conducted in mid-September 1992, the veteran once 
again gave a history of "hearing loss."  That examination 
revealed pure tone air conduction threshold levels in the 
veteran's right ear for the frequencies 500 Hertz, 
1,000 Hertz, 2,000 Hertz, 3,000 Hertz, 4,000 Hertz, and 
6,000 Hertz of 60 decibels, 55 decibels, 45 decibels, 
45 decibels, 55 decibels, and 85 decibels, respectively.  
Pure tone air conduction threshold levels for those same 
frequencies in the veteran's left ear were 10 decibels, 
15 decibels, 5 decibels, 15 decibels, 50 decibels, and 
75 decibels.  The physical profile assigned was "H3/H3E."

In a United States Army National Guard Retirement Points 
History Statement received in August 1994, it was noted that, 
during the period from October 1, 1991 to August 27, 1992, 
the veteran served on active duty "under Title 32 of the 
United States Code, State controlled."  

In mid-June 1998, a VA otologic examination was accomplished.  
At the time of examination, the veteran stated that he was a 
"medic" with the "Infantry," and served in Vietnam in 1969.  
Reportedly, the veteran first realized that he had some 
"hearing problems" following his return from Vietnam in 1969.  
When questioned, the veteran attributed his hearing loss to 
exposure to gunfire on the battlefield.  The veteran further 
stated that, while in service, he was a paratrooper, during 
the course of which he flew in C-130 aircraft, "which (were) 
quite loud."  

On physical examination, the veteran stated that, while he 
did not currently wear hearing aids, he did experience 
considerable problems in understanding conversation, in 
particular, were people to speak to him from positions other 
than "right in front of him."  According to the veteran, were 
people to speak him from behind, or from the side, he quite 
frequently did not understand what was being said.  When 
further questioned, the veteran commented that he experienced 
"a great deal of problems" with background noise. 

On examination, the veteran's tympanic membranes were 
moderately thickened, and displayed a loss of right (sic) 
reflex.  There was no evidence of any perforation or tympanic 
membrane retraction, and no scars were noted.  Tuning fork 
testing showed air conduction greater than bone conduction on 
the left, but bone conduction greater than air conduction on 
the right.  The pertinent diagnosis was mixed type hearing 
loss.  

On VA audiometric examination conducted in conjunction with 
the aforementioned otologic examination in June 1998, the 
veteran gave a history of hearing difficulties in his right 
ear which had developed gradually "since about 1975."  
According to the veteran, his "noise history" included both 
exposure to gunfire and military aircraft noise.  Audiometric 
examination revealed pure tone air conduction threshold 
levels in the right ear for the frequencies 500 Hertz, 
1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz of 
70 decibels, 55 decibels, 45 decibels, 50 decibels, and 
75 decibels, respectively, for a pure tone average of 
56 decibels, with speech discrimination ability of 
96 percent.  Pure tone air conduction threshold levels for 
those same five frequencies in the veteran's left ear were 
20 decibels, 25 decibels, 20 decibels, 25 decibels, and 
55 decibels, respectively, for a pure tone average of 
31 decibels, with speech discrimination ability of 
100 percent.  In the opinion of the examiner, the veteran's 
audiologic test results were consistent with a moderate to a 
severe mixed loss of hearing from 500 to 4,000 Hertz in the 
right ear, and a moderate sensorineural loss of hearing at 
4,000 Hertz in the left ear.

During the course of a VA outpatient otologic evaluation in 
early July 1998, the veteran gave a history of long-standing 
hearing problems in his right ear, reportedly, since his 
return from Vietnam.  According to the veteran, he had 
recently experienced no changes in his hearing.  Additionally 
noted were military episodes of temporary threshold shift 
bilaterally, though with no acoustic trauma.  

On physical examination, the veteran's external auditory 
canals were clear, and his tympanic membranes "clear and 
mobile."  The Weber Test conducted on the veteran's right ear 
showed bone conduction greater than air conduction for tuning 
forks of 512, 256, and 1,024 cycles per second.  Audiometric 
examination was consistent with a "55-20" decibel conductive 
hearing loss on the right.  The clinical impression was 
conductive hearing loss in the right ear, "suspect 
otosclerosis."  The veteran was offered further medical 
evaluation for the purpose of determining his candidacy for a 
stapedectomy, but he deferred that offer.  

During the course of a hearing before a traveling member of 
the Board in March 2001, the veteran gave a history of noise 
exposure while a combat infantryman in Vietnam.  When 
questioned, the veteran stated that, during his service in 
the Republic of Vietnam, he sustained acoustic trauma not 
only from diesel engines, but from rocket and mortar fire.  
See Transcript, pp. 2-6.  

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In pertinent part, it is 
contended that the veteran's current hearing loss is the 
result of exposure to noise at hazardous levels while serving 
in the Republic of Vietnam.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 and Supp. 2000).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Finally, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training, or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 and Supp. 2000).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2000).  

In the present case, it is true that, during the veteran's 
first two periods of active service in the United States 
Army, that is, the periods extending from May 1967 to 
April 1970, and from February 1971 to February 1975, his 
hearing was entirely within normal limits.  However, as of 
May 1992, and once again in September of that same year, 
there was clear evidence not only of hearing loss, but of 
"hearing loss disability" as defined by pertinent VA law and 
regulation.  See 38 C.F.R. § 3.385 (2000); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board concedes that this "hearing loss disability" first 
became manifest during a period of service with the United 
States Army National Guard.  However, there is no indication, 
based on the entire evidence of record, that the veteran's 
period of service with the National Guard constituted other 
than recognized "active duty."  While it is true that, 
despite the best efforts of the RO, some difficulty has been 
encountered in verifying the veteran's periods of active 
and/or inactive duty for training, the clear weight of the 
evidence is to the effect that, during the period from 
November 1990 to August  1993, the veteran was, in fact, on 
active duty for purposes of potential entitlement to 
compensation benefits.  Indeed, there is currently of record 
a DD Form 214 verifying this very period of "active duty."  

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's current hearing loss is as likely 
as not the result of some incident or incidents of his period 
of active service.  Accordingly, a grant of service 
connection for bilateral defective hearing is in order.


ORDER

Service connection for bilateral defective hearing is 
granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 



